Citation Nr: 1617445	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  11-15 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder with depressed mood, panic disorder, posttraumatic stress disorder (PTSD), depression, obsessive compulsive disorder (OCD) and anorexia nervosa.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1983 to January 1987 and from October 1988 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In August 2014, this matter was previously remanded to afford the Veteran a Board videoconference hearing.  A videoconference hearing was scheduled in October 2014.  However, according to the Veterans Appeals Control and Locator System (VACOLS) the Veteran cancelled his hearing request.  As such, the Veteran's hearing request has been withdrawn.  See 38 C.F.R. § 20.704(e).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has developed an acquired psychiatric disorder as the result of service.  He cites to his in-service diagnosis of "major depression, single episode" and his subsequent medical discharge from service because of this disability.  See 1992 Medical Board Report.  Importantly, he also reports experiencing depression and PTSD symptomology long before his discharge diagnosis of major depression.  Specifically he reports experiencing these symptoms after being confined to an isolated "vault" while performing his duties as a communications yeoman in Adak, Alaska in 1984/1985.  See July 2012 Statement in Support of the Claim.  He asserts that he was later hospitalized for an alcohol overdose and depression in 1985.  He reports that this incident occurred while he was stationed in the Naval Support Facility at Diego Garcia, and that, due to the severity of his condition, he was then medically evacuated to a hospital at the Cubi Point Naval Air Station in the Philippines.  See June 2011VA Form 9 and July 2012 Statement in Support of Claim.  

The Veteran was afforded a VA examination in November 2009.  On examination he was diagnosed as having only adjustment disorder with depressed mood.  The examiner opined this diagnosis was not related to his in-service diagnosis of depression.  Rather the examiner opined that his in-service diagnosis was most likely the result of situational stress that was occurring at the time.  

However, since the date of the November 2009 examination, additional treatment medical evidence has been added to the claims file.  These records do not note a diagnosis of adjustment disorder.  See VAMC Loma Linda treatment records dated in June 2012 through March 2013; see also October 2014 VA PTSD Disability Questionnaire.  Rather they indicate that he has current diagnoses including anxiety disorder, PTSD, major depression, panic disorder, OCD and anorexia nervosa.  Id.  Those records also reference the Veteran's military service and the "stress" he experienced.  No link is made between his various diagnoses and in-service experiences.  At best, there is a tacit suggestion of a correlation with no rationale.  The probative value of these records/reports is thereby limited.  

In any event, the Board finds that a new VA examination should be afforded to the Veteran in order to ascertain the nature and etiology of his current disabilities.

The claims file is also silent as to hospitalization records from the Veteran's reported treatment at the Cubi Point Naval Air Station.  On remand, an attempt should be made to associate them with the claims file as well as his current VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran's 1985 Cubi Point Naval Air Station hospitalization records from the National Personnel Records Center and other appropriate records depositories.  If it is determined that further attempts to obtain such records would be futile, the file should be so annotated, and the Veteran so notified.

2. Obtain the Veteran's complete VA treatment records since March 2013.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of an acquired psychiatric disorder, to include PTSD, adjustment disorder with depressed mood, depression, obsessive compulsive disorder, anorexia nervosa and panic disorder.  Provide the examiner with information and directions consistent with current applicable regulations.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.  The examiner should address the following: 

a)  Identify/diagnose any acquired psychiatric disorder that presently exists or that has existed since November 2007.  The examiner should offer an opinion on whether the Veteran meets the DSM-IV criteria for a diagnosis of PTSD.

b)  If PTSD is found, the stressor relied on should be noted in the record.

Note, for the purposes of this examination the Board will concede the Veteran's reported in-service stressor of being confined to an isolated "vault" while in-service.  Personnel records confirm that the Veteran was a communications yeoman in Adak, Alaska between December 10, 1984 and January 5, 1985.  These records also confirm that he had secret security clearance at the time.

c)  If the diagnosis of PTSD is not made, the examiner reconcile such a finding with those made in the Veteran's treatment medical records which denote a diagnosis of PTSD.  See 2012 VAMC Loma Linda treatment medical records.

d)  For each assigned current diagnosis, to include PTSD and/or any other acquired psychiatric disorder present, the examiner should be asked to provide an opinion as to whether it is at least as likely as not (a 50 percent, or greater, likelihood) that the current acquired psychiatric disorder(s) was(were) incurred during the Veteran's service or as a result of an incident or stressor during the Veteran's service. 

e) With regard to all opinions provided, the examiner must address the Veteran's in-service diagnosis of "major depression, single event" and his subsequent medical discharge.  The examiner must address the Medical Board's finding that this disability was so severe that the Veteran was considered "handicapped in that he [was] unable to perform his normal duties and activities secondary to his depressive illness." Additionally, the examiner must address the Veteran's lay statements with regard to his depression and PTSD being present prior to his diagnosis of major depression.  

A complete rationale for any opinion expressed must be provided.  If the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4. Thereafter, the RO/AMC should readjudicate the Veteran's claim to include consideration of all evidence received as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and allowed an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




